UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 15, 2013 EDGEN GROUP INC. (Exact name of Registrant as specified in its charter) Commission File Number State or Other Jurisdiction of Incorporation IRS Employer Identification No. 001-35513 Delaware 38-3860801 18444 Highland Road Baton Rouge, LA 70809 (225) 756-9868 (Registrant's address of principal executive offices, including zip code and telephone number including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01 Regulation FD Disclosure Edgen Group Inc. intends to use the materials furnished herewith as Exhibit 99.1, in whole or in part, in one or more meetings with investors, analysts and others beginning on August 15, 2013. A copy of the materials is currently available on Edgen Group Inc.’s internet website at http://www.edgengroup.com on the “Investors” page under the “News and Events – Presentations” link. The information in this Current Report on Form 8-K and Exhibit 99.1 is being “furnished” pursuant to Item 7.01 and Item 9.01 of Form 8-K and shall not be deemed “filed” by Edgen Group Inc. for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor is it deemed incorporated by reference into any registration statement or other document filed pursuant to the Securities Act of 1933, as amended (the “Securities Act”), or any filing under the Exchange Act, except as shall be expressly set forth by specific reference in such filing, if any. Item 9.01 Financial Statements and Exhibits (d) Exhibits. Edgen Group Inc. Jefferies 2013 Global Industrials Conference August 15, 2013 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: August 15, 2013 EDGEN GROUP INC. By: /s/ Daniel J. O’Leary Name: Daniel J. O’Leary Title: Chairman, President and Chief Executive Officer INDEX TO EXHIBITS Exhibit No. Description Edgen Group Inc. Jefferies 2013 Global Industrials Conference August 15, 2013
